

EXHIBIT 10.56.6
CHANGE IN TERMS AGREEMENT


THIS CHANGE IN TERMS AGREEMENT (this “CIT”) is made by and between Heritage Bank
of Commerce, a California banking corporation (“Bank”), with its headquarters
address at 150 Almaden Boulevard, San Jose, California 95113, and Mission West
Properties, Inc., a Maryland corporation (“Borrower”), with its principal
address at 10050 Bandley Drive, Cupertino, California 95014.  This CIT is
executed on October 31, 2011, and is made effective upon the satisfaction of all
of the conditions precedent set forth herein (the “Effective Date”) at San Jose,
California.
 
RECITALS
 
A.           As of March 4, 2008, Bank and Borrower entered into certain
agreements (the “March 2008 Loan Documents”) including but not limited to a
Revolving Credit Loan Agreement (the “Loan Agreement”), pursuant to which Bank
agreed, subject to the terms and conditions set forth therein, to lend up to the
sum of Ten Million Dollars ($10,000,000.00) to Borrower, and pursuant to which
Borrower agreed to repay the loan on or before June 15, 2009.
 
B.           Thereafter, pursuant to a Change in Terms Agreement dated April 17,
2008 (the “April 2008 CIT”), Bank and Borrower made certain changes to the March
2008 Loan Documents, including but not limited to revising the Loan Agreement to
provide for a Commitment Amount (as defined in the April 2008 CIT), to Seventeen
Million Five Hundred Thousand and 00/100 Dollars ($17,500,000.00).  Borrower
executed an Amended and Restated Revolving Credit Note dated April 17, 2008
pursuant to the April 2008 CIT (the “Existing Note”).
 
C.           Thereafter, pursuant to a Change in Terms Agreement dated June 5,
2009 (the “June 2009 CIT”), Bank and Borrower made certain changes to the March
2008 Loan Documents, including but to limited to revising the Loan Agreement to
extend the maturity date to September 15, 2009.
 
D.           Thereafter, pursuant to a Change in Terms Agreement dated August
20, 2009 (the “August 2009 CIT”), Bank and Borrower made certain changes to the
March 2008 Loan Documents, including but to limited to revising the Loan
Agreement to extend the maturity date to October 15, 2009.
 
E.           Thereafter, pursuant to a Change in Terms Agreement dated October
13, 2009, (the “October 2009 CIT”), Bank and Borrower (i) made certain changes
to the March 2008 Loan Documents, including but to limited to revising the Loan
Agreement (A) to modify of the interest rate applicable to the Loan to provide a
“floor” of four percent (4%) per annum, (B) to adjust the amount of the Minimum
Annual Fee and the date for payment thereof, and (C) to extend the maturity date
to September 15, 2011, and (ii) pursuant to the October 2009 CIT, Mission West
Properties, L.P. II, a Delaware limited partnership (“MWP LP II”) executed,
acknowledged and delivered to Bank (i) an Agreement Not to Convey or Encumber
(the “Agreement Not to Encumber”) and (ii) an Accommodation Deed of Trust -
Variable Interest Rate – Revolving Line of Credit (the “Existing Deed of
Trust”), with respect to that certain real property owned by MWP LP II and
located at 1600 Memorex Drive and 1688 – 1700 Richard Avenue, Santa Clara,
 
 
-1-

--------------------------------------------------------------------------------

 
 
California (the “Property”).  The Agreement Not to Encumber was recorded in the
Official Records, Office of the County Recorder of Santa Clara County, State of
California (“Official Records”) on October 19, 2009 as Document Number 20470137.
 
F.           Thereafter, pursuant to a Change in Terms Agreement dated September
1, 2011 (the “September 2011 CIT”), Bank and Borrower made certain changes to
the March 2008 Loan Documents, including but to limited to revising the Loan
Agreement to extend the Termination Date (as defined in the October 2009 CIT) to
September 15, 2013.
 
G.           Borrower now desires to borrow up to Nineteen Million Dollars
($19,000,000) from Bank from time to time to meet the working capital needs of
Borrower, and Bank is willing to provide such financing subject to the terms and
conditions set forth in this Agreement.
 
AGREEMENT
 
In consideration of the covenants, terms and conditions set forth herein, and in
consideration and for other good and valuable consideration, the parties hereto
agree as set forth below.
 
1. Incorporation by Reference.  The Recitals set forth above are true and
correct and are incorporated herein by reference in this CIT, together with the
March 2008 Loan Documents, the April 2008 CIT, the June 2009 CIT, the August
2009 CIT, the October 2009 CIT, the September 2011 CIT and any other documents
executed by and between Bank and Borrower in connection with or after the March
2008 Loan Documents (sometimes, collectively, the “Loan Documents”).  All
capitalized terms not defined herein shall have the meaning given in the Loan
Documents.
 
2. Commitment Amount.  The definition of “Commitment Amount” in Section 1.1 of
the Loan Agreement (as previously amended by the April 2008 CIT) is hereby
deleted and replaced by the following:
 
“Commitment Amount” shall mean, as of any applicable date of determination,
Nineteen Million Dollars ($19,000,000).”
 
3. Minimum Annual Fee.  Section 2.9.1 of the Loan Agreement (as previously
amended by the October 2009 CIT) is hereby deleted and replaced by the
following:
 
“2.9.1           Minimum Annual Fee.  The Borrower shall pay to the Bank a
minimum annual fee of Nineteen Thousand and 00/100 Dollars ($19,000.00) (the
“Minimum Annual Fee”).  The Minimum Annual Fee shall be payable in advance, in
the manner provided in Section 2.11 herein, on October 15, 2009 for the first
partial year hereunder, and on September 15, 2010 and each September 15
thereafter for any subsequent year.  The Minimum Annual Fee shall be pro-rated
for any partial year.”
 
4. Conditions Precedent. The effectiveness of this CIT and Bank’s obligations
hereunder are conditioned upon the satisfaction of each and all of the following
conditions on or before November 15, 2011:
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
(a) Borrower shall have executed and delivered this CIT to Bank;
 
(b) Borrower shall have executed and delivered to Bank an Amended and Restated
Revolving Credit Note, which shall be in form and substance satisfactory to Bank
(the “Amended Note”).  All references in the Loan Agreement or herein to either
the “Revolving Credit Note” or the “Note” shall refer to the Existing Note until
such time as Borrower executes and delivers the Amended Note, after which time
all references in the Loan Agreement to either the “Revolving Credit Note” or
the “Note” shall refer to the Amended Note.
 
(c) Borrower shall have provided to Bank a copy of resolutions of the Board of
Directors of Borrower in form and substance satisfactory to Bank in its sole and
absolute discretion authorizing the execution, delivery, and performance of this
CIT, the borrowing hereunder, and the Amended Note, which shall have been
certified by the Secretary or Assistant Secretary of Borrower as of the date of
delivery as being complete, accurate, and in effect.
 
(d) Borrower shall have caused MWP LP II to have duly executed, acknowledged and
delivered to Bank (i) an Agreement Supplementing and Amending Agreement Not to
Convey or Encumber, amending and supplementing the Agreement Not to Encumber to
reflect the increase in the maximum principal amount of the Loan to Nineteen
Million Dollars ($19,000,000) (the “Amendment to Agreement Not to Encumber”),
and (ii) an Accommodation Deed of Trust - Variable Interest Rate – Revolving
Line of Credit (the “Replacement Deed of Trust”) with respect to the Property
and securing, among other things, the Amended Note, in replacement of the
Existing Deed of Trust, both of which shall be in form and substance
satisfactory to Bank in its sole and absolute discretion.  All references in the
Loan Documents to (i) the “Agreement Not to Encumber” shall refer to the
Agreement Not to Encumber until such time as MWP LP II executes and delivers the
Amendment to Agreement Not to Encumber, after which time all references in the
Loan Documents to the Agreement Not to Encumber shall refer to the Agreement Not
to Encumber as amended by the Amendment to Agreement Not to Encumber, and (ii)
the “Deed of Trust” shall refer to the Existing Deed of Trust until such time as
MWP LP II executes and delivers the Replacement Deed of Trust, after which time
all references in the Loan Documents to the “Deed of Trust” or the “Note” shall
refer to the Replacement Deed of Trust.
 
(e) Borrower shall have caused MWP LP II to have provided to Bank a copy of a
resolutions of the general partner of MWP LP II in form satisfactory to the Bank
in its sole and absolute discretion authorizing the execution, delivery, and
performance of the Amendment to Agreement Not to Encumber and the Replacement
Deed of Trust.
 
(f) Borrower shall have caused MWP LP II to procure and deliver to Bank and
thereafter maintain a policy or policies of insurance in form and content and by
an insurer or insurers satisfactory to Bank, naming Bank as Loss Payee,
Mortgagee or Additional Insured (as applicable), including a clause giving Bank
a minimum of thirty (30) days’ notice if such insurance is cancelled, as
follows:  (i) fire insurance with standard extended coverage endorsements on a
fair value basis for the full insurable value covering all Improvements on the
Property in an amount sufficient to avoid application of any coinsurance clause,
and with a standard mortgagee clause in favor of Bank; (ii) commercial general
liability insurance on an “occurrence” basis, indicating coverage satisfactory
to Bank, and naming Bank as an additional
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
insured; (iii) workers’ compensation insurance, issued to MWP LP II, as may be
required by applicable workers’ compensation insurance laws; (iv) any additional
or different coverage as may be specified in Bank’s Agreement to Provide
Insurance; and (v) any and all additional insurance that Bank in its reasonable
judgment may from time to time require (including, without limitation, flood
coverage), against insurable hazards which at the time are commonly insured
against in the case of property similarly situated.  The Bank expressly will not
require earthquake insurance.  Should the Property be located in an area
designated by the Director of the Federal Emergency Management Agency as a
special flood hazard area,  MWP LP II agrees to obtain and maintain Federal
Flood Insurance, if available, for the full unpaid principal balance of the loan
and any prior liens on the Property securing the loan, up to the maximum policy
limits set under the National Flood Insurance Program, or as otherwise required
by Bank, and to maintain such insurance for the term of the loan.  Borrower
shall deliver (or shall cause MWP LP to deliver) to Bank a Lender’s Loss Payable
Endorsement (438BFU or CP 12-18).  At Bank’s request, Borrower shall supply Bank
with a counterpart original of any policy.
 
(g) Borrower shall have paid to Bank the Bank’s attorneys’ fees incurred in
preparing this Agreement and any related documents pursuant to a separate
invoice provided to Borrower.
 
(h) Borrower shall have paid to Bank the sum of One Thousand Five Hundred
Dollars ($1,500) in order to bring its currently paid Minimum Annual Fee of
Seventeen Thousand Five Hundred and 00/100 Dollars ($17,500.00) to the required
total of Nineteen Thousand and 00/100 Dollars ($19,000.00).
 
5. Legal Effect.  Except as specifically provided herein, all of the terms and
conditions of the Loan Documents remain in full force and effect.
 
6. Integration.  This CIT is an integrated agreement.  Except as specifically
set forth herein, and except for the Loan Documents as modified hereby, it
supersedes all prior representations and agreements, if any, between the parties
to this CIT.  This CIT and the Loan Documents as modified hereby contain the
entire and only understanding of the parties with respect to the subject matter
hereof and thereof, and may not be altered, amended or extinguished, except by a
writing signed by all parties.

 
[signatures appear on next page]
 
 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and entered into this CIT
effective as of the Effective Date.
 
BANK:
 
HERITAGE BANK OF COMMERCE
a California banking corporation
 
By:           /s/ Roxanne
Vane                                                                
 Roxanne Vane
Its:           Senior Vice President / Regional Manager
 
BORROWER:
 
MISSION WEST PROPERTIES, INC.
a Maryland corporation
 
By:           /s/ Raymond V.
Marino                                                                
 Raymond V. Marino
Its:           President and Chief Operating Officer
 





                                                                   
 
-5-

--------------------------------------------------------------------------------

 
